Exhibit 10.3

 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request. 
Omissions are designated as “***”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

KBI BioPharma, Inc. Services Agreement

 

This Services Agreement (“Agreement”) dated 5 September, 2008 between Senesco
Technologies, Inc, a Delaware company (“Client”) having its principal place of
business at 303 George Street, Suite 420, New Brunswick, NJ 08901 and KBI
BioPharma, Inc., a Delaware company (“KBI BioPharma”) having its principal place
of business at 1101 Hamlin Road, Durham, North Carolina 27704 (each a “Party”,
collectively the “Parties”).

 

Whereas:

 

Client desires KBI BioPharma to perform services in accordance with the terms of
this Agreement and KBI BioPharma desires to perform such services.

 

In consideration of the above statements, which form part of this Agreement, and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the Parties hereto agree as follows:

 

1.             Performance

 

KBI BioPharma will perform the services (the “Services”) detailed in the
proposal and/or scope-of-work set forth in Attachment One (the “Proposal”) on
behalf of Client in accordance with this Agreement herein incorporating the
Proposal and incorporating the Quality Agreement (applicable only for projects
with cGMP activities) attached hereto as Attachment Two.  In the event of any
conflict between this Agreement and the Proposal, this Agreement shall control. 
In the event of any conflict between the Proposal and any applicable Quality
Agreement, the Quality Agreement shall control.

 

Client shall support and cooperate with the execution of the services and shall
not engage in any act or omission, which may reasonably be expected to prevent
or delay the successful execution of the Services. Such support and cooperation
shall include, but not be limited to, informing KBI BioPharma of global
regulatory strategy for development and approval of the product(s) to the extent
relevant to the Proposal, prompt review and approval of documents requiring
Client’s signature, timely delivery of methods and materials and prompt response
to other similar issues.

 

2.             Compliance with Applicable Government Regulations

 

KBI BioPharma will undertake the Services in compliance in all material respects
with applicable laws, rules, regulations and guidelines; provided that the U.S.
Food and Drug Administration (FDA) current Good Manufacturing Practices (cGMP)
shall apply if and only to the extent cGMP activities are specified in the
Proposal.

 

3.             Client Obligations

 

Unless otherwise agreed to by the Parties in writing, Client is solely
responsible, in each case in accordance with the Proposal, for: (a) provision of
complete and accurate scientific data regarding the Proposal; (b) provision of
all information necessary to effect the reliable transfer of methods to KBI
BioPharma; (c) provision of specific reagents, reference standards or other
materials

 

1

--------------------------------------------------------------------------------


 

necessary for execution of the Proposal; (d) if applicable, review and approve
in-process and finished product test results to ensure conformity of such
results with product specifications, regardless of which party is responsible
for finished product release; (e) preparation of all submissions to regulatory
authorities; and (f) performance of other obligations of Client set forth in the
Proposal.

 

4.             Hazardous Materials

 

Client warrants to KBI BioPharma that no specific safe handling instructions are
applicable to any substance or material provided by Client to KBI BioPharma,
except as disclosed to KBI BioPharma in sufficient time for review and training
by KBI BioPharma prior to delivery.  Where appropriate or required by law Client
shall provide a Material Safety Data Sheet and instructions for proper storage
for all Client-provided materials, finished product and reference standards.

 

5.             Facility Visits and Audits

 

Client’s representatives may visit KBI BioPharma’s facilities during normal
business hours and with prior written notice to observe the progress of the
Proposal, provided that such access does not compromise cGMP compliance or
safety.  KBI BioPharma will assist Client in scheduling such visits, which will
be conducted in a manner reasonably required to protect confidentiality of other
clients.Client may conduct one quality assurance audit per calendar year at no
cost in accordance with the provisions of the Quality Agreement (if
applicable).  Additional audits will be invoiced separately on a time and
materials basis at the then current rate for such services.

 

6.             Regulatory Inspections

 

KBI BioPharma will promptly notify Client of any regulatory inspections directly
relating to the Proposal in accordance with the terms of the Quality Agreement
(if applicable) incorporated herein.  Client accepts reasonable and documented
costs charged by a regulatory authority for inspections directly related to the
Proposal.

 

7.             Compensation

 

KBI BioPharma will invoice Client as set forth in the Proposal.  Payments are
due thirty (30) days from date of invoice.  Late payments are subject to an
interest charge of one and one half percent (1½%) per month or, if less, the
maximum legal interest rate per month.  Failure to bill for interest due shall
not be a waiver of KBI BioPharma’s right to charge interest.

 

KBI BioPharma requires payment of an initial fee, specified in the proposal,
prior to commencement of Services, to account for facilities preparation costs
and resource allocation commitments with respect to Client’s project(s).  Unless
otherwise provided in the applicable Proposal, initial fees are nonrefundable
(absent an uncured breach by KBI BioPharma) and are due and payable at signing,
or in any event within five (5) days, without issuance of an invoice by KBI
BioPharma.

 

8.             Taxes

 

Client will pay (or reimburse in full to KBI BioPharma) any sales, use, gross
receipts, compensating or other taxes, licenses or fees (excluding KBI
BioPharma’s net income and franchise taxes) to be paid by KBI BioPharma to any
tax jurisdiction arising from the Proposal.

 

9.             Change Orders

 

KBI BioPharma may revise the price for the Services as set forth in the Proposal
if (a) Client revises KBI BioPharma’s responsibilities, the specifications, the
Proposal instructions, procedures, assumptions, processes, test protocols, test
methods, analytical requirements or otherwise requests a modification to the
Proposal, (b) Client’s requirements or any Client-provided

 

2

--------------------------------------------------------------------------------


 

information is inaccurate or incomplete and such inaccuracy or incompleteness
results in increased costs to KBI BioPharma, (c) necessitated by changes to
applicable laws, rules or regulations (d) if necessitated by an event outside
the control of KBI BioPharma, including , without limitation, the events
described in section 16 (Force Majeure) or (e) for other such reasons set out in
the Proposal.  Client will be notified of such revision via issuance of a Change
Order detailing the reasons for the price revision and subject to Client’s
written consent.

 

10.           Shipment

 

Unless otherwise agreed in writing by the parties, all products, raw materials,
samples components or other materials shipped by KBI BioPharma are delivered
F.O.B. KBI BioPharma’s facilities.  KBI BioPharma shall package for shipment
such product, raw materials, samples, components or other materials at Client’s
expense (including insurance) and in accordance with Client’s full written and
reasonable instructions.

 

11.           Limitations of Liability

 

Notwithstanding any other provision in this Agreement, KBI BioPharma’s liability
for losses to Active Pharmaceutical Ingredient, bulk drug product,
intermediates, samples, reagents or other materials provided by Client, whether
or not incorporated into finished product, shall in no event exceed the
undisputed fair market value thereof.

 

Notwithstanding anything herein to the contrary, UNDER NO CIRCUMSTANCES SHALL
EITHER PARTY BE ENTITLED TO INCIDENTAL, INDIRECT, CONSEQUENTIAL, EXEMPLARY OR
SPECIAL DAMAGES, WHETHER OR NOT FORESEEABLE, ARISING IN CONNECTION WITH THE
DEFAULT OR BREACH OF ANY OBLIGATION OF THE OTHER PARTY UNDER THIS AGREEMENT, THE
PROPOSAL, THE QUALITY AGREEMENT OR ANY APPENDICES OR DOCUMENTS RELATED THERETO,
SUBJECT TO SECTION 15 HEREOF.

 

12.           Warranties

 

KBI BioPharma warrants to Client that (i) it will render the Services in a
manner that meets professional and industry standards for work of a similar
nature and (ii) it will use commercially reasonable efforts to perform the
Services and, to the extent applicable for cGMP services, the Quality Agreement.
EXCEPT AS EXPRESSLY STATED IN THIS SECTION 12, KBI BIOPHARMA DISCLAIMS ALL
WARRANTIES, EXPRESS OR IMPLIED WITH RESPECT TO THE SERVICES AND ANY MATERIALS
PROVIDED HEREUNDER, AND CLIENT HEREBY WAIVES ALL SUCH WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING WITHOUT LIMITATION ANY IMPLIED WARRANTIES OF MERCHANTABILITY,
NONINFRINGEMENT OR FITNESS FOR A PARTICULAR PURPOSE.   Except as otherwise
provided in this Agreement, Client’s sole remedy and KBI BioPharma’s exclusive
obligation under the foregoing warranty in this Section 12 is for KBI BioPharma,
at its option, to either re-perform or correct such services (without cost or
expense to Client, including shipping conforming KBI BioPharma deliverables to
Client) or to refund to Client the amount paid therefore, including the cost of
shipping.  For avoidance of doubt, Client understands and agrees that the
Services are experimental in nature, that biopharmaceutical process development
is subject to certain inherent risks, and as such nothing in this Agreement
shall be construed as a guarantee or warranty by KBI BioPharma that the
Services, or the materials, data, information of other results produced in
connection therewith, will meet or otherwise satisfy any of the objectives,
goals or targets stated in the Proposal.

 

13.           Confidentiality

 

All information disclosed by a party in connection with the Proposal shall be
considered confidential information.  For the duration of the Proposal and for a
period of five (5) years thereafter, neither Party shall disclose confidential
information disclosed by the other Party without prior written permission unless
such information is (i) disclosed to an affiliate that is under similar
obligation to

 

3

--------------------------------------------------------------------------------


 

keep such information confidential; (ii) is or becomes publicly available
through no fault of the receiving Party; (iii) is disclosed by a third party
entitled to disclose it; (iv) is already known to the receiving Party as shown
by its prior written records; or (v) is required to be disclosed by any law,
rule, regulation, order, decision, decree, subpoena or other legal process
provided that the receiving Party shall give prompt notice thereof to the
disclosing Party and shall cooperate with the disclosing Party to obtain a
confidentiality order or other similar protection.

 

14.           Intellectual Property

 

All Client Materials that KBI BioPharma may have access to in order to perform
the Services shall be owned exclusively by the Client.  Nothing in this
Agreement shall be deemed to grant any rights to KBI BioPharma in any Client
Materials, other than the right for KBI BioPharma to perform the Services in
accordance with the terms of this Agreement.  For the purposes hereof, “Client
Materials” means all Client proprietary information, intellectual property and
developments, including without limitation, all patents, patent applications,
know-how, inventions, design, concepts, technical information, manuals,
instructions which are owned, licensed or controlled by Client relating to
pharmaceutical or diagnostic products or the development, formulation,
manufacture, processing, packaging, analysis or testing thereof.  In the event
that Client loses or forfeits its rights in such proprietary technologies during
the term of this Agreement for any reason, Client shall provide notice of same
to KBI BioPharma immediately and this Agreement shall be subject to immediate
termination by KBI BioPharma at that time.

 

Any and all ***, and ***, whether *** of this Agreement (“***”), including
without limitation any *** and *** which are based on Client Materials, shall be
*** KBI BioPharma shall at Client’s request assign to Client or its designee all
of its rights and title in the Custom Intellectual Property, which assignment is
accepted by Client. Prior to the commencement of work hereunder, KBI BioPharma
has or shall enter into agreements with all employees and consultants involved
in the carrying out of this Agreement sufficient to provide Client with the
assignments and licenses set forth in this Agreement.

 

Client acknowledges that KBI BioPharma, and KBI BioPharma’s personnel, possess
and continuously update proprietary inventions, tools, templates, models,
methodologies, processes, know-how, trade secrets, improvements, and other
intellectual properties and other assets (including but not limited, to
analytical methods, procedures and techniques, computer technical expertise and
software, and business practices, related to the development and
commercialization of biopharmaceuticals, as well as other areas, which have been
independently developed by KBI BioPharma and its personnel), certain of which
may be used, improved, modified or developed by KBI BioPharma in the course of a
rendering Services (collectively, “KBI BioPharma Process Technology”).  Except
as otherwise specified herein, KBI BioPharma, and KBI BioPharma’s personnel,
shall retain exclusive right, title and interest in and to all KBI BioPharma
Process Technology and improvements thereto.

 

15.           Indemnification

 

KBI BioPharma will indemnify and hold harmless Client, its affiliates and their
officers, directors, agents, and employees against any loss, cost, damage or
expense (a “Loss”) from any lawsuit, action, claim, demand, assessment or
proceeding brought by a third party (a “Claim”) arising directly or indirectly
from (i) the conduct of the Proposal as a result of KBI BioPharma’s gross
negligence or intentional misconduct or inaction or (ii) KBI BioPharma’s
material breach or non-performance of this Agreement; provided that if such Loss
or Claim arises in whole or part from Client’s gross negligence or intentional
misconduct or inaction, then the amount of such loss that KBI BioPharma shall
indemnify Client for shall be reduced by an amount proportional to Client’s
responsibilities for such Loss as determined by a court of competent
jurisdiction.

 

4

--------------------------------------------------------------------------------


 

Client will indemnify and hold harmless KBI BioPharma, its affiliates and their
officers, directors, agents, and employees against any Loss or Claim arising
directly or indirectly from (i) Client’s gross negligence or intentional
misconduct or inaction, (ii) Client’s material breach or non-performance of this
Agreement, or (iii) Client’s use, handling, distribution or sale of the products
or other deliverables resulting from a Proposal; provided that if such Loss or
Claim arises in whole or part from KBI BioPharma’s gross negligence or
intentional misconduct or inaction, then the amount of such loss that Client
shall indemnify KBI BioPharma for shall be reduced by an amount proportional to
KBI BioPharma’s responsibilities for such Loss as determined by a court of
competent jurisdiction.

 

16.           Force Majeure

 

Neither party will be liable for any failure to perform or for delay in
performance resulting from any cause beyond its reasonable control, including,
without limitation, acts of God, fires, floods, or weather, disease, strikes or
lockouts, factory shutdowns, embargoes, wars, hostilities or riots, acts of
terrorism, shortages in transportation, government action or power failure,
provided that such failure to perform shall be excused only to the extent of and
during such disability.  Any time specified or estimated for completion of
performance of Services falling due during or subsequent to the occurrence of
any such events shall be automatically extended for a period of ninety (90) days
to recover from such disability.  If any part of the Proposal is invalid as a
result of such disability, KBI BioPharma will, upon written request from Client,
and at Client’s sole cost and expense, repeat that part of the Proposal affected
by the disability.

 

17.           Use and Disposal

 

Client represents and warrants to KBI BioPharma that it has legal title and/or a
valid license to materials, process patents and other intellectual property
necessary to conduct the Proposal and that KBI BioPharma’s performance of the
Proposal will not violate or infringe on the patents, trademarks, service marks
or copyrights of any third party.  Client further represents and warrants to KBI
BioPharma that it will hold, use and/or dispose of Product and materials
provided by KBI BioPharma in accordance with all applicable laws, rules and
regulations.

 

KBI BioPharma represents and warrants to Client that it has legal title and/or a
valid license to those materials, process patents and other intellectual
property not furnished by Client that are necessary to conduct the Services, and
that KBI BioPharma’s use or application thereof in its performance of the
Services will not violate or infringe on the patents, trademarks, service marks
or copyrights of any third party.  KBI BioPharma further represents and warrants
to Client that it will hold, use and/or dispose of information and materials
provided by Client in accordance with all applicable laws, rules and
regulations.

 

18.           Independent Contractor

 

KBI BioPharma shall perform the Proposal as an independent contractor of the
Client and shall have complete and exclusive control over its facilities,
equipment, employees and agents.  The relationship between the parties shall not
constitute a partnership, joint venture or agency nor constitute either party as
the agent, employee or legal representative of the other.

 

19.           Publicity

 

Neither Party will make any press release or public disclosure or use the name
of the other party or its employees in any advertising or sales promotional
material without the other Party’s express prior written consent.

 

5

--------------------------------------------------------------------------------


 

20.           Authority

 

Client grants KBI BioPharma full authority to use any Client supplied materials
or substances *** for the ***. Each party represents and warrants to the other
party that it has the full right and authority to enter into this Agreement and
to perform in accordance with the terms and conditions set forth herein.  Each
Party further represents and warrants to the other Party that it has obtained
and will, at all times during the term of this Agreement, hold and comply with
all licenses, permits and authorizations necessary to perform this Agreement as
now or hereafter required under any applicable statutes, laws, ordinances,
rules and regulations of the United States and any applicable foreign, state and
local governments and governmental agencies.

 

21.           Amendment and Precedence

 

The Proposal, the terms and conditions herein and any applicable Quality
Agreement constitute the entire agreement between the Parties relative to the
Proposal and may not be modified without the mutual written consent of both
Parties. The Parties agree that the terms and conditions contained in this
Agreement shall prevail over any terms and conditions of any purchase order,
acknowledgment form or other instrument.  Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement.  Accordingly, the rule of construction that any ambiguity in
this Agreement shall be construed against the drafting Party shall not apply.

 

22.           Choice of Law

 

This Agreement between the Parties governed by these standard terms and
conditions shall be construed and enforced in accordance with the laws of and in
the venue of the State of North Carolina except for its rules regarding conflict
of laws.

 

23.           Dispute Resolution

 

If a dispute arises between the Parties in connection with this Agreement, the
respective presidents or senior executives of KBI BioPharma and Client shall
first meet as promptly as practicable and attempt to resolve in good faith such
dispute.  If such parties cannot resolve the dispute, then such dispute shall be
referred to mediation in accordance with the rules of the American Arbitration
Association.  The Parties shall participate in the mediation in a good faith
attempt to settle the dispute.  The mediation shall be held in Durham County,
North Carolina.  If mediation fails to resolve the dispute, such dispute shall
be resolved in the jurisdiction of the defendant by binding arbitration, by a
neutral arbitrator, under the rules of the American Arbitration Association.

 

24.           Assignment

 

This Agreement between the Parties shall not be assigned in whole or in part by
either Party without the prior written consent of the other, which consent shall
not be unreasonably withheld or delayed except that no such consent shall be
required for an assignment by a Party in whole or in part in connection with a
merger or other business combination or sale of all or substantially all assets.

 

25.           Termination

 

Client may terminate this Agreement prior to completion of the Proposal by
providing sixty (60) days written notice to KBI BioPharma.  Upon receipt of such
notice of termination, KBI BioPharma will promptly scale down the affected
portion of the Proposal and avoid (or minimize, where non-cancellable) any
further related expenses.  In the event that Client elects to terminate for
reasons other than a material breach of this Agreement by KBI BioPharma that KBI
BioPharma fails to cure or commence such cure within thirty (30) days of written
notice of such breach, Client shall pay KBI BioPharma upon receipt of invoice
all of its costs incurred or irrevocably obligated related

 

6

--------------------------------------------------------------------------------


 

to the Proposal, plus, as liquidated damages and not as a penalty, a
cancellation fee equal to twenty percent (20%) of the uninvoiced portion of the
total Proposal as of the effective date of termination.

 

In the event of a material breach of this Agreement by Client that is not cured
after a thirty (30) day written notice of such breach, KBI BioPharma may
terminate this Agreement prior to completion of the Proposal by giving sixty
(60) days written notice to Client.  Upon such termination, KBI BioPharma will
promptly scale down the affected portion of the Proposal and avoid (or minimize,
where non-cancellable) any further related expenses.  In addition, Client shall
pay KBI BioPharma upon receipt of invoice all of its costs incurred or
irrevocably obligated related to the Proposal, plus, as liquidated damages and
not as a penalty, a cancellation fee equal to twenty percent (20%) of the
uninvoiced portion of the total Proposal as of the effective date of
termination.

 

The termination of this Agreement for any reason shall not relieve either Party
of its obligations to the other in respect of: (i) confidentiality;
(ii) consents for advertising purposes and publications; (iii) indemnification;
(iv) intellectual property; and (v) compensation for Services performed.

 

26.           Survival

 

Sections 13, 14, 15, 18, 19, 22, 23 and this Section 26 of the terms and
conditions herein shall survive termination or expiration of this Agreement.

 

27.           Notice

 

Any notice required to be given pursuant to the terms and provisions hereof
shall be in writing and shall be sent by certified or registered mail, postage
prepaid with return receipt requested, or by nationally recognized overnight
courier, postage prepaid with return receipt requested, or by confirmed
facsimile (with printed confirmation of receipt), to the other Party at the
address first indicated above, or at such other address or addresses indicated
in written notice by a Party from time to time hereafter.  Each notice shall be
deemed sufficiently given, served, sent, or received for all purposes at such
time as it is delivered to the addressee or at such time as delivery is refused
by the addressee upon presentation.

 

28.           Severability

 

In the event that any one or more of the provisions of this Agreement should be
held for any reason by any court or authority having jurisdiction over this
Agreement, or over any of the Parties to this Agreement, to be invalid, illegal,
or unenforceable, such provision or provisions shall be reformed to approximate
as nearly as possible the intent of the parties, and if unreformable, shall be
divisible and deleted in such jurisdictions; elsewhere, this Agreement shall not
be affected.

 

29.           Waiver.

 

The waiver by either Party hereto of any right hereunder, or of any failure of
the other Party to perform, or of any breach by the other Party, shall not be
deemed a waiver of any other right hereunder or of any other breach by or
failure of such other Party, whether of a similar nature or otherwise.  No
remedy referred to in this Agreement is intended to be exclusive, but each shall
be cumulative and in addition to any other remedy referred to in this Agreement
or otherwise available under law.

 

30.           Counterparts

 

This Agreement may be executed in duplicate and either copy or both copies are
considered originals.

 

7

--------------------------------------------------------------------------------


 

In Witness Whereof, the Parties by their authorized representatives execute this
Agreement as of the date first above written

 

 

KBI BioPharma, Inc.

 

Client

 

 

 

 

 

By: 

/s/ KHURSHID IQBAL

 

By:

/s/ Richard S. Dondero

 

 

 

 

 

 

 

Name:

KHURSHID IQBAL

 

Name:

Richard S. Dondero

 

 

 

 

 

 

 

Title:

Senior VP and CSO

 

Title:

VP of Research and Development

 

 

8

--------------------------------------------------------------------------------